DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claim languages filed on 4/19/21 has been fully considered and made of record.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a first set of metal contact fingers is proximate to the edge at the first face, and wherein a set of surface mount pads”, does not reasonably provide enablement for “a second set of metal contact fingers coupled to the set of surface mount pads, wherein the second set of metal contact fingers is soldered to the set of surface mount pads.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. In this case the  See also MPEP §§ 2164.01(a) and 2164.04. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear as to how the claimed “a second set of metal contact fingers coupled to the set of surface mount pads, wherein the second set of metal contact fingers is soldered to the set of surface mount pads”(see claim 1, lines 5-6), since no mount pads are existed on the second surface.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26-27, 29-35 as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lai (20180088628).

	a printed circuit board 402 having a first face, an opposing second face 403a, 403b and an edge, wherein a first set of metal contact fingers 414 is proximate to the edge at the first face 403a, and wherein a set of surface mount pads 405 is proximate to the edge at the second face 403b (see Figs. 4A-4B, and par.0019); and

    PNG
    media_image1.png
    481
    574
    media_image1.png
    Greyscale


	a second set of metal contact fingers 406 coupled to the set of surface mount pads 404 (on first surface of pcb 402), wherein the second set of metal contact fingers 406 is soldered to the set of surface mount pads 404 by solder ball 405 (see Figs.4A-4B and discussed in par. 0049-0050) .  Therefore, the above limitation is met by the Lai reference above.
 	As applied to claim 27, refer to par. 0049 for alternative teaching include that of claim 26.
	Limitations of claims 29, 31-34 are also met by the above (refer to Fig. 2 and the discussion at par.0013 where the component can be flash card, ASIC or other combination thereto, see also par.0020).
	As applied to claim 30 (see Fig. 4A-4B)
	As applied to claim 35, since the scope of the claim directed to a product and the product is met by the Lai reference regardless to whatever process in this case the contact fingers can be produced regardless to whatever process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (APA, Fig. 1, and the discussion under the heading "Background" ( par.0004, of the specification) in view of Beaman (9693457).
The APA discloses the claimed edge card of the present invention comprising: a printed circuit board having a first face (bottom surface of 100), an opposing second face (bottom surface) and an edge, wherein a first set of metal contact fingers (see marked up below) is proximate to the edge at the first face (bottom surface of 100), and wherein a set of surface mount pads as is proximate to the edge at the second face (see Fig. 1 of the APA).

The APA does not teach where "a second set of metal contact fingers coupled to the set of surface mount pads, wherein the second set of metal contact fingers is soldered to the set of surface mount pads 912 or 922. The Beaman teaches such a second set of metal contact fingers 904 or 924  coupled to the set of surface mount pads 904 or 924, wherein the second set of metal contact fingers is soldered to the set of surface mount pads (see Fig. 9A depicts second surface as top surface of PCB 900, having the above configurations).  Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing of the invention to employ the Beaman’s teaching as noted above onto the APA in order to form a device having the exact configuration requirement by utilizing the known and available concept.
As applied to claims 27, 29-35 refer to Fig. 1 and discussion in pars.003-004 of the of the APA for the features set forth in the above claims.  
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai.
	As applied to claim 28, regarding the height configurations of the finger, this subject-matter is therefore not inventive when departing from the above reference. The skilled person would vary the height of the contact fingers in order to reduce the height or thickness of the device without exercising any inventive skills. 
 Furthermore, regarding to the thickness configurations, it would have been an obvious matter of design choice to make or form a particular thickness of the array contacts and/or contact fingers, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Response to Arguments
Applicant’s arguments with respect to rejected claim(s) 26-35 have been considered but are moot because the new ground of rejection (see above).
The amendment to the claim languages has raised new 112 issues (see above).
Non-elected claims 36-45 are requested to be cancelled.  Applicant reserves the rights to pursue unelected above claims in a divisional or continuation application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt